Citation Nr: 1044532	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  06-12 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for heat stroke residuals.

2.  Entitlement to service connection for rhinitis with 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to April 1987.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a December 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before a Veterans Law Judge in August 2008.  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder.  In an April 2010 letter, the Board 
informed the Veteran that the Veterans Law Judge who conducted 
the August 2008 hearing was no longer employed by the Board, and 
offered him the opportunity to attend another Board hearing.  The 
Veteran did not respond.  

When this case was previously before the Board in February 2009, 
it was remanded for additional development.  

The issue of entitlement to service connection for heat stroke 
residuals is now before the Board for final appellate 
consideration.  

The issue of entitlement to service connection for rhinitis with 
sinusitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The competent clinical evidence does not show that the Veteran 
has heat stroke residuals.  


CONCLUSION OF LAW

Heat stroke residuals were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by a June 2003 letter 
that fully addressed all necessary notice elements and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.

Correspondence dated in March 2006 provided the criteria for 
assignment of an effective date and disability rating in the 
event of award of the benefit sought.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  This was followed by readjudication in supplemental 
statements of the case dated in April 2006, August 2006 and 
January 2010.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The RO has obtained service treatment records and VA treatment 
records.  The Veteran has submitted private treatment records and 
was provided an opportunity to set forth his contentions during 
the hearing before a Veterans Law Judge.  

The Veteran stated in a March 2006 substantive appeal that, in 
light of the type of his inservice injury (heat stroke) and the 
fact that he was treated at an emergency room after being 
transported by ambulance, service treatment records must be 
missing or incomplete.  

The Board finds that the Veteran's service treatment records 
appear complete.  Moreover, the determinative issue in this case 
is not whether the Veteran had heat stroke during active duty.  
The Board readily concedes he did.  Rather, the determinative 
issue is whether the Veteran currently has residuals of heat 
stroke.  Even if additional service treatment records did exist, 
they would not be relevant to this issue.

A VA examination with respect to the issue on appeal was 
conducted in March 2009.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination report obtained in this case 
is more than adequate, as it is predicated on a reading of the 
Veteran's claims file and medical records, and the results of a 
physical examination.  It considers all of the pertinent evidence 
of record, to include the statements of the Veteran.  

The Board is aware that in an April 2010 informal hearing 
presentation, the Veteran's representative contended that the 
March 2009 VA examination report, and a November 2009 VA medical 
opinion, were inadequate.  Specifically, they violated Stegall v. 
West, 11 Vet. App. 268, 271 (1998), by failing to answer 
questions posed by the February 2009 remand, which were whether 
the Veteran's current complaints of memory loss and/or excessive 
sweating were attributable to some cause other than his 1984 in-
service episode of heat exhaustion, or if they were without 
clinical significance.  

The Board finds that the March 2009 VA examination report 
substantially complies with the February 2009 remand 
instructions.  The report answers the key question posed by the 
remand, which was whether the Veteran had any residuals 
attributable to the 1984 in-service episode of heat exhaustion.  
By answering this question in the negative ("Diagnosis:  Heat 
stroke 1984 with no evidence of residual"), the report also 
conveys that the Veteran's current complaints of memory loss and 
excessive sweating were therefore attributable to some cause 
other than his inservice heat exhaustion and were of no clinical 
significance to his claim.  Stegall, supra.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); 
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.

Service Connection 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Veteran contends that he now has residuals of a heat stroke 
that he suffered while on active duty, consisting of memory loss 
and excessive sweating.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for heat stroke residuals.  The Board 
finds that the competent medical evidence shows that the Veteran 
does not currently have this disability.  

The Veteran's service treatment records reflect that in August 
1984 he was treated at an emergency room and assessed with heat 
exhaustion.  The remainder of the Veteran's service treatment 
records are negative for relevant complaints, symptoms, findings 
or diagnoses.  The Veteran did not want a separation examination 
and a physician's assistant determined that a separation 
examination was not required.  

The Veteran's post-service VA and private treatment records are 
negative for any complaints, symptoms, findings or diagnoses 
identified as heat stroke residuals.  

The report of a March 2009 VA examination provides that the 
examiner reviewed the claims file, and sets forth an accurate 
medical history.  The report repeats the Veteran's assertions 
that since the inservice heat stroke, he had suffered from heat 
intolerance, excessive perspiration and poor memory.  The report 
provides the results of physical examination in detail.  The 
diagnosis was heat stroke 1984 with no evidence of residual.  As 
noted above, this diagnosis also conveys that the Veteran's 
current complaints of memory loss and excessive sweating were 
attributable to a cause other than his inservice heat exhaustion 
and were of no clinical significance to his claim.  

The Board finds that the March 2009 VA diagnosis is highly 
probative evidence that the Veteran does not have heat stroke 
residuals.  The diagnosis is based on current examination 
results, the Veteran's own history and a review of the medical 
records in the claims file.  

The Board recognizes the Veteran's claims that he has heat stroke 
residuals.  Lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  As 
such, the Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has firsthand 
knowledge, such as symptoms.  See Barr, supra; Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  

As a layperson, however, the Veteran is not competent to provide 
an opinion requiring medical knowledge, such as a medical 
diagnosis.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring medical 
knowledge").  Thus, his own contentions do not constitute 
competent medical evidence that he has heat stroke residuals.  

The Board does not doubt the Veteran's credibility as to his 
reported symptoms.  Nevertheless, the medical evidence before the 
Board, including the March 2009 VA examination report, provides 
no clinical confirmation that he has the claimed disability. 

"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the 
absence of proof of a present disability, there can be no valid 
claim.  The Board's perusal of the record in this case shows no 
competent proof of present disability.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As there is no clinical confirmation of heat 
stroke residuals, service connection must be denied.  


ORDER

Service connection for heat stroke residuals is denied.





REMAND

As noted above, the VCAA requires, among other things, that VA 
assist a claimant in providing the claimant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, the Board's February 2009 remand requested an 
examination of the Veteran by a physician, to include a review of 
the Veteran's VA claims folder.  The examiner was to provide an 
opinion, with supporting rationale, as to whether sinusitis or 
rhinitis existed, and if so whether it was likely as not that 
such was a result of the Veteran's military service.

A review of a March 2009 VA examination and a November 2009 VA 
medical opinion indicates that the requested development was not 
adequately conducted, as each failed to include an adequate 
review of the relevant medical records in the Veteran's claims 
file.  Stegall, supra.  

The March 2009 VA examination report failed to address pre-
service private 1976 treatment records that note moderate 
pharyngitis and moderate sinusitis.  The report also failed to 
address the fact that the Veteran reported sinusitis on his 
August 1982 entrance report of medical history, and noted sinus 
disease on an inservice December 1986 Health Questionnaire for 
Dental Treatment.  As a result, the examiner failed to express an 
opinion as to whether it was at least as likely as not that the 
Veteran's service aggravated sinusitis or rhinitis.  

In this regard, the Board points out that on the substantive 
appeal that accompanied the private 1976 medical records, the 
Veteran stated that he had been diagnosed and treated for 
rhinitis and sinusitis prior to service.  He said that these were 
aggravated by the environment in which he worked during active 
duty, which included sand, fumes and smoke.  The Board observes 
parenthetically that the Veteran's MOS was armor crewman, which 
could have exposed him to smoke and fumes.  

The November 2009 VA medical opinion relates that the examiner 
did not review any private medical records.  Thus, the examiner 
was also unaware of the pre-service private 1976 treatment 
records that note moderate pharyngitis and moderate sinusitis.  
The examiner also failed to address the fact that the Veteran 
reported sinusitis on his August 1982 entrance report of medical 
history, and noted sinus disease on an inservice December 1986 
Health Questionnaire for Dental Treatment.  

The opinion refers to March 2009 VA X-ray finding of asymmetric 
opacification seen on the right maxillary sinus (that was) 
worrisome for mucoperiosteal thickening on the right and chronic 
sinusitis.  The examiner stated that it was more likely that the 
mucoperiosteal thickening was a result of the Veteran's post-
service removal of a maxillary retention cyst.  If not from 
surgery, the most common etiology of isolated mucoperiosteal 
thickening was allergic rhinitis.  

The Board finds that the November 2009 VA medical opinion has 
limited probative value as it was not based on an accurate review 
of the Veteran's relevant pre-service medical records or service 
treatment records.  The Court of Appeals for Veterans Claims has 
held that once the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, he must provide an adequate 
one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see 
also 38 C.F.R. § 4.2 (2010) (noting that if the examination 
report does not contain sufficient detail, it is incumbent upon 
the rating board to return the report as inadequate for 
evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to 
an appropriate VA examiner to review the 
relevant evidence in the claims file, 
including the private 1976 treatment 
records noting moderate pharyngitis and 
moderate sinusitis, the August 1982 
entrance report of medical history noting 
sinusitis, the March 2009 VA examination 
report, and the November 2009 VA medical 
opinion.  In light of the medical history 
highlighted by the Board above, the 
examiner is requested to opine whether it 
is at least as likely as not (50 percent 
likelihood or greater) that the Veteran's 
active duty aggravated preexisting 
sinusitis or rhinitis.  Any opinion 
expressed by the examiner must be 
accompanied by a complete rationale.

An additional examination of the Veteran 
should be scheduled only if deemed 
necessary to provide the requested 
opinion.

2.  Then, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


